     6:18-cr-00376-DCC       Date Filed 06/09/21    Entry Number 112      Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              GREENVILLE DIVISION

United States of America         )               CR/A No. 6:18-cr-00376-DCC-1
                                 )
      v.                         )
                                 )               OPINION AND ORDER
Eddie Eugene Copeland, Jr.       )
                                 )
________________________________ )


       This matter comes before the Court on Defendant’s Pro Se Motion for

Compassionate Release and counseled Memorandum in Support thereof, seeking

reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). ECF Nos. 96, 102.

The Government filed a Response in Opposition. ECF No. 109. At the Court’s instruction,

Mr. Copeland filed additional supplemental information. ECF No. 111. For the reasons

that follow, the Motion is denied.

                                     BACKGROUND

       Mr. Copeland pled guilty on October 24, 2019, to Count 5 of the indictment,

possession with intent to distribute marijuana in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(D)), and Count 6 of the indictment, using and possessing a firearm in

furtherance of a drug trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A)(i). ECF No.

73. On December 9, 2019, he was sentenced to 15 months of imprisonment as to Count

5 and 60 months of imprisonment as to Count 6, to run consecutively, and five years of

supervised release. ECF No. 80.

       Mr. Copeland filed his pro se Motion for Compassionate Release on October 23,

2020. ECF No. 96. The Court appointed counsel on November 18, 2020. ECF No. 97.

Following briefing by the parties, the Motion is now before the Court.

                                             1
     6:18-cr-00376-DCC        Date Filed 06/09/21      Entry Number 112       Page 2 of 6




                                     APPLICABLE LAW

       As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A)(i) permits

modification of a term of imprisonment upon motion of the defendant after exhaustion of

the defendant’s administrative remedies.           If “extraordinary and compelling reasons

warrant such a reduction” and the reduction “is consistent with applicable policy

statements issued by the Sentencing Commission,”1 the court may reduce a defendant’s

term of imprisonment and may impose a term of probation or supervised release that

does not exceed the unserved portion of the original term of imprisonment. Id. The

statute further instructs the court to “consider[] the factors set forth in [18 U.S.C. § 3553(a)]

to the extent that they are applicable.” Id.; United States v. Kibble, 992 F.3d 326, 331

(4th Cir. 2021) (“a district court may not grant a sentence reduction under 18 U.S.C.

§ 3582(c)(1)(A)” without considering the § 3553(a) factors). Therefore, in order to grant

compassionate release pursuant to § 3582(c)(1)(A)(i), the district court must (1) find that

“extraordinary and compelling reasons” warrant a reduction in the prisoner’s sentence,

and (2) consider the applicable § 3553(a) factors in light of the prisoner’s extraordinary

circumstances.2 Kibble, 992 F.3d at 330, 332.




       1
         Although U.S.S.G. § 1B1.13(1)(A) is entitled “Reduction in Term of Imprisonment
Under 18 U.S.C. § 3582(c)(1)(A),” by its terms it addresses only those requests brought
“[u]pon motion of the Director of the Bureau of Prisons.” It is therefore inapplicable to
compassionate release motions filed by defendants pursuant to § 3582(c)(1)(A)(i). United
States v. Kibble, 992 F.3d 326, 331 (4th Cir. 2021) (citing United States v. McCoy, 981
F.3d 271, 281 (4th Cir. 2020)). Because no applicable sentencing guideline exists,
“§ 3582(c)(1)(A)’s consistency requirement does not constrain the discretion of district
courts.” Id.
       2
        Because the statute “does not specify what conclusion a district court must draw
from the § 3553(a) factors in order to grant a motion for compassionate release,” the
Fourth Circuit has understood this language “as providing district courts with procedural
                                               2
     6:18-cr-00376-DCC       Date Filed 06/09/21    Entry Number 112      Page 3 of 6




                                      DISCUSSION

Exhaustion

       The First Step Act requires defendants to exhaust their administrative remedies

before moving the Court for compassionate release. See 18 U.S.C. § 3582(c)(1)(A). To

satisfy the exhaustion requirement, “incarcerated persons must first ask the [Bureau of

Prisons (“BOP”)] to file a motion for compassionate release on their behalf, and then,

either (1) appeal the BOP’s failure to bring a motion on their behalf, or (2) allow 30 days

to lapse after making the request[.]” Kibble, 992 F.3d at 330 n.2.

       Mr. Copeland wrote to the Warden requesting compassionate release on

September 19, 2020. ECF No. 96-3. More than 30 days passed without response before

he filed his Motion. The Court accordingly finds that Mr. Copeland properly exhausted

his administrative remedies and continues to the merits of his Motion.

Extraordinary and Compelling Reasons

       Mr. Copeland argues that he is at increased risk from COVID-19 due to his health

conditions, specifically essential (primary) hypertension and being overweight. Courts in

this district and elsewhere have found, particularly at the height of the pandemic, that the

COVID-19 pandemic may constitute an extraordinary and compelling reason to reduce a

defendant’s sentence in conjunction with specific risk factors such as age or medical

condition. See, e.g., United States v. Griggs, 462 F. Supp. 3d 610, 620 (D.S.C. 2020);

United States v. Bing, CR/A No. 1:15-cr-0637-JMC-1, 2020 WL4043610, at *6 (D.S.C.

July 17, 2020). Moreover, the Centers for Disease Control and Prevention (“CDC”) has




guardrails for exercising their discretion, not creating a substantive prerequisite to
compassionate release.” Kibble, 992 F.3d at 331 n.3.
                                             3
       6:18-cr-00376-DCC     Date Filed 06/09/21   Entry Number 112      Page 4 of 6




identified overweight (defined as body mass index (“BMI”) >25 kg/m2 but <30 kg/m2) and

“possibly” hypertension as conditions that “can make you more likely to get severely ill

from COVID-19.”        See COVID-19, People with Certain Medical Conditions,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (last updated May 13, 2021).

        However, additional, countervailing considerations lead the Court to find that no

extraordinary and compelling reason for a reduction of sentence exists in this case. First,

the Court takes notice of waning COVID-19 case numbers and revised CDC guidelines,

as well as the loosening of restrictions by public bodies across the country. See COVID

Data    Tracker   Weekly    Review,    https://www.cdc.gov/coronavirus/2019-ncov/covid-

data/covidview/index.html (last updated June 4, 2021). In the absence of evidence

suggesting a particular risk of infection at the facility where a defendant is housed, the

overall reduction in cases may indicate that the COVID-19 pandemic no longer constitutes

an exceptional and compelling reason for compassionate release even in conjunction with

underlying medical conditions.

        Second, even if the COVID-19 pandemic were still at its height, Mr. Copeland’s

health conditions do not appear to be of sufficient severity to warrant early release. Mr.

Copeland is only thirty years old, and BOP Health Services records indicate that his

hypertension is well controlled and under appropriate treatment. In addition, while Mr.

Copeland is overweight, he is not obese or severely obese.

        Third, Mr. Copeland was offered the Pfizer-BioNTech vaccine against COVID-19

on March 11, 2021, but refused due to concerns about its side effects. ECF No. 111-2.

“Most courts have held vaccine refusal against defendants moving for compassionate



                                            4
     6:18-cr-00376-DCC       Date Filed 06/09/21    Entry Number 112      Page 5 of 6




release.” United States v. Greenlaw, 2021 WL 1277958, at *6 (D. Me. Apr. 6, 2021)

(collecting cases). Courts within this circuit have done the same. See, e.g., United States

v. Hargrove, 2021 WL 2210844, at *4 (W.D.N.C. June 1, 2021) (finding the defendant’s

obesity “no longer qualifies as an ‘extraordinary and compelling reason’ here because

Defendant has refused to be vaccinated”); United States v. Jacobs, 2021 U.S. Dist. LEXIS

92819, at *2 (W.D.N.C. May 17, 2021) (denying compassionate release where defendant

refused COVID-19 vaccine and noting that “Defendant’s own behavior [in refusing

vaccination] is inconsistent with his position that he believes he is at increased risk from

the virus” (quoting United States v. Williams, 2021 WL 321904, at *3 (D. Ariz. Feb. 1,

2021)). The undersigned agrees with the great weight of authority that Mr. Copeland’s

voluntary refusal of a safe and effective vaccine3 must be considered as a factor in

determining whether extraordinary and compelling reasons warrant his release. Although

the Court respects both Mr. Copeland’s concerns about side effects and his right to refuse

vaccination, it cannot ignore the inconsistency of petitioning for compassionate release

based on the risk of contracting COVID-19 while simultaneously refusing a highly effective

medical intervention to reduce that risk. In short, Mr. Copeland may not manufacture his

own “extraordinary and compelling” circumstances.         See, e.g., Greenlaw, 2021 WL

1277958, at *7 (“To reward [the defendant] for his vaccination refusal would create a

perverse incentive for defendants like [him] to refuse COVID-19 vaccines and put their




       3
        The efficacy of the Pfizer vaccine against confirmed COVID-19 in individuals of
Mr. Copeland’s age group (16 to 55 years) has been estimated at 95.6%. See Pfizer-
BioNTech COVID-19 Vaccine Emergency Use Authorization Review Memorandum, Food
and Drug Administration, available at https://www.fda.gov/emergency-preparedness-
and-response/coronavirus-disease-2019-covid-19/pfizer-biontech-covid-19-vaccine
(Dec. 11, 2020).
                                             5
     6:18-cr-00376-DCC       Date Filed 06/09/21     Entry Number 112       Page 6 of 6




lives and the lives of others in jeopardy in an effort to bolster their compassionate release

motions.”).

       Finally, the Court notes that Federal Correctional Institution, Edgefield, the facility

at which Mr. Copeland is housed, currently reports zero COVID-19 infections among its

1,698 inmates and zero cases among its staff.               See COVID-19 Cases, BOP,

https://www.bop.gov/coronavirus (last accessed June 8, 2021). This level of infection

does not reflect a significant risk to Mr. Copeland, even in light of his unvaccinated status.

       After careful consideration of Mr. Copeland’s medical record, therefore, the Court

finds that the overall circumstances do not constitute an extraordinary and compelling

reason warranting his early release.4

                                      CONCLUSION

       For the reasons set forth above, Defendant’s Motion for Compassionate Release

[96] is DENIED WITHOUT PREJUDICE. Mr. Copeland is free to file a renewed motion

in the event of a material change in circumstances warranting a reduction of his sentence.

       IT IS SO ORDERED.

                                                         s/ Donald C. Coggins, Jr.
                                                         United States District Judge
June 9, 2021
Spartanburg, South Carolina




       4
        To the extent Mr. Copeland also seeks an order directing the BOP to place him
on home confinement, this request is likewise denied. See United States v. Colleton,
2020 WL 7352577, at *3 (D.S.C. Dec. 15, 2020) (“This court lacks authority to order home
confinement because the authority to make placement decisions is vested solely with the
BOP.”); 18 U.S.C. § 3621(b) (“The Bureau of Prisons shall designate the place of the
prisoner’s imprisonment[.]”).
                                              6
